Citation Nr: 0947889	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
claimed as skin cancer, to include as due to herbicide 
exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served with the United States Merchant Marine, 
and, pursuant to 38 C.F.R. § 3.7 (2009), his service from 
July 3 to August 15 of 1945 is considered active service for 
VA purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The Veteran appeared at an RO 
hearing in January 2008 and at a Travel Board hearing in 
October 2008.  This case was previously remanded in November 
2008 and June 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record does not establish an 
etiological relationship between claimed basal cell carcinoma 
and active duty service; moreover, the Veteran did not have 
active duty service for VA purposes in the Republic of 
Vietnam during the Vietnam era.


CONCLUSION OF LAW

Basal cell carcinoma was not incurred in or aggravated by 
service, or as due to herbicide exposure during active 
military service in Vietnam.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.7, 3.159, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to service connection for basal cell 
carcinoma

As a preliminary matter, the Board notes that the Veteran's 
claim is based upon his service in the United States Merchant 
Marine.  Under 38 C.F.R. § 3.7, active service for 
individuals in the Merchant Marine includes only oceangoing 
service during armed conflict from December 7, 1941 to August 
15, 1945.  38 C.F.R. § 3.7(x)(14), (15).  Specifically, 
United States Merchant Seamen who served on blockade ships in 
support of Operation Mulberry during World War II and 
American Merchant Marines who were in oceangoing service 
during the period of armed conflict from December 7, 1941 
through August 15, 1945 are considered to have had active 
service for VA purposes.  While the Board recognizes that the 
Veteran served with the United States Merchant Marine for 
many years after the August 15, 1945 date, only his limited 
service prior to that date may be considered active service 
for purposes of this decision.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including malignant tumors, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  These 
provisions, however, apply only to veterans who served 90 
days or more during a war period or after December 31, 1946.  
They do not apply in this instance, where the Veteran's 
active service for VA purposes lasted less than two months.  
38 C.F.R. § 3.307(a)(1).

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era (beginning on January 9, 1962 and 
ending on May 7, 1975) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

As indicated above, however, the Veteran's active service for 
purposes of this decision consists only of a period from July 
3 to August 15 of 1945, during World War II.  The Veteran 
therefore had no active service for VA purposes during the 
Vietnam era, and 38 C.F.R. § 3.307(a)(6)(ii) and 38 C.F.R. 
§ 3.309(e) are accordingly inapplicable in this case.  The 
Board will instead further consider this appeal solely on a 
direct service connection basis.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  

In the present case, there is no medical documentation of 
treatment for any skin disorders until many years after 
active service, and, as described in further detail below, 
the Veteran's service treatment records are unavailable.  The 
claims file does indicate treatment for skin problems from 
Dr. Raymond O'Keefe, beginning in February 1984.  In January 
1993, Dr. O'Keefe noted that the Veteran was scheduled for 
surgery for basal cell carcinoma of the face, described as 
encompassing a very large lesion extending from the lateral 
canthus on the right eye down over the lateral portion of the 
right malar region and medial portion of the zygomatic area 
onto the right cheek.  This lesion was noted to have been 
present for "an undetermined period of time," with the 
situation "such that [the Veteran] has marked actinic damage 
of his skin because of the 45 yrs. that he spent working as a 
merchant sailor."  

The Veteran underwent a VA dermatological examination in 
December 2008.  The examiner indicated that, while the 
Veteran's skin problems did not appear to be Agent Orange 
related, "if they did develop in the military, they may be 
eligible for service connection."  The examiner also advised 
the Veteran to provide a signed letter from his dermatologist 
addressing the exact dates of diagnosis of the skin problems.  
In February 2009, however, the Veteran informed VA that he 
had no additional evidence to submit.

A Veterans Health Administration (VHA) opinion was 
subsequently requested by the Board.  In May 2009, a VHA 
doctor responded that epidemiological data indicate that 
excessive and cumulative sun exposure occurs years and 
decades before the resulting malignancies arise.  Therefore, 
the skin cancer in question "may" be related to intense 
ultraviolet light exposure, depending on where geographically 
the Veteran had been deployed.  Without knowing the prior and 
later sun exposure history, it was not possible to ascribe a 
50 percent or greater probability of causation.

The Veteran underwent a second VA skin examination in 
September 2009, conducted by an examiner who reviewed the 
claims file.  The examiner noted that the Veteran only had 
service for VA purposes from July 3 to August 15 in 1945.  A 
full examination was conducted, and a diagnosis of recurrent 
squamous and basal cell carcinomas of the face, with 
treatments and resections, was rendered.  The examiner noted 
that, based upon a review of the claims file and the 
Veteran's history, the period of active duty service lasted 
only approximately six weeks.  As such, the examiner opined 
that the current skin disease was less likely than not 
related to sun exposure during the Veteran's six weeks of 
active duty service and was instead "more secondary to a 
lifetime of sun exposure."

In reviewing the above evidence, the Board is aware that Dr. 
O'Keefe linked the Veteran's basal cell carcinoma to his 
entire period of Merchant Marine service.  The question for 
the Board, however, is whether there is a link between the 
current diagnosis and the limited period from July 3 to 
August 15 in 1945, and there is no competent medical opinion 
of record to that effect.  Rather, the September 2009 VA 
examiner indicated it was less likely than not that the 
Veteran's disability was related to that approximately six-
week period, as opposed to a lifetime of sun exposure.

The Board has considered the Veteran's contentions.  He has 
not, however, asserted continuous basal cell carcinoma 
symptoms since 1945.  Rather, his testimony has focused on 
his Vietnam-era Agent Orange exposure.  Moreover, outside of 
the question of continuity of symptomatology, the Veteran has 
not been shown to possess the training, credentials, or 
expertise needed to render an opinion as to a medical 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  Accordingly, his lay contentions do not 
constitute competent evidence and lack probative value.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for basal cell 
carcinoma, to include as due to herbicide exposure in 
Vietnam, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims in letters issued in March 2005 and February 2007, 
prior to the issuance of the appealed rating decision.  In 
the February 2007 letter, the Veteran was also notified that 
a disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's available post-service treatment 
records have been obtained, and two VA examinations have been 
conducted, with the second examination report containing a 
detailed opinion as to the etiology of the Veteran's claimed 
disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board observes that the claims file contains no medical 
records corresponding to the Veteran's period of active 
service from July 3 to August 15 of 1945 and is aware that VA 
has a heightened obligation to explain findings and carefully 
consider the benefit-of-the-doubt rule of 38 U.S.C.A. 
§ 5107(b) in such circumstances.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  As such, the Board has considered 
whether the RO's actions in trying to obtain service medical 
records were adequate.

In May 2005, the National Personnel Records Center informed 
the RO that it could not identify service medical or dental 
records of the Veteran based upon the information furnished.  

In a February 2007 letter, the RO notified the Veteran that, 
because he served in the Merchant Marine through the Coast 
Guard, his service medical records would need to be requested 
through the Public Health Service (PHS).  An NA Form 13055 
(Request for Information Needed to Reconstruct Medical Data) 
was furnished to the Veteran, and he was requested to 
complete it in detail and return it so that a thorough search 
could be made for military medical records in support of his 
claim.  He was also advised to submit any service medical 
records in his possession.  

The Veteran returned the NA Form 13055 in February 2007, 
noting treatment for "[g]eneral illnesses" from the 1950s 
to the 1960s.  No references were made to any treatment in 
1945.

As such, in July 2007, the RO made a formal finding on the 
unavailability of medical records from the PHS.  The RO noted 
that the Veteran had not stated in correspondence from April 
2007 that his illnesses or injured that occurred onboard 
during the period that coincided with the administratively 
established dates of active duty service for the purpose of 
VA benefits.  Log book records had not been requested because 
the necessary information was not provided by the Veteran.  
The RO further noted that, in the NA Form 13055, the Veteran 
did not claim treatment at a PHS facility that coincided with 
the administratively established dates of active duty service 
for the purposes of VA benefit.  As such, PHS records had not 
been requested because the necessary information was not 
provided by the Veteran.

On the same date in July 2007, the RO sent a letter to the 
Veteran in which the contents of its formal finding on 
unavailability were reiterated.  The Veteran was notified 
that he was being given an opportunity to furnish any service 
records or other evidence in support of his claim before 
processing.  

Given the extensive procedures incorporated by the RO, the 
Board is fully satisfied that all necessary efforts have been 
made to obtain service medical records in this case and that 
VA's notification and assistance duties have been satisfied 
in this regard.  See O'Hare v. Derwinski, 1 Vet. App. at 367.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for basal cell carcinoma, 
claimed as skin cancer, to include as due to herbicide 
exposure in Vietnam, is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


